DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the surface
claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 20-24 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0305830 A1 to Howard et al (hereinafter ‘Howard’) in view of US 2019/0046276 A1 to Inglese et al and further in view of US 5,562,448 A to Mushabac.
Regrading claim 1, Howard discloses a method for orthodontic treatment (Para [0004], wherein an orthodontic appliance for positioning teeth and its application in orthodontic treatment of a patient.), the method comprising: receiving a three-dimensional composite model of an initial shape of a plurality of teeth (Para [0043], wherein these functions include a function of automatically, and/or with the aid of operator interaction via the user interface 14, superimposing the first set 24 of digital data and the second set 26 of digital data so as to provide a composite, combined digital representation of the craniofacial anatomical structures in a common coordinate system. This composite, combined digital representation is referred to herein occasionally as the “virtual patient model,” shown on the display 16 of FIG. 1 as a digital model of the patient 34.), wherein the three-dimensional composite model is based on a three-dimensional surface model from a three-dimensional surface scan of a patient's dentition (Para [0041], wherein the second data set is three-dimensional image information of the patient's teeth, acquired via a suitable scanner 30, such as a hand-held optical 3D scanner, or other type of scanner.) and a volumetric model from a scan of an internal structure of the patient's dentition (Para [0032], wherein most importantly from volumetric data, one can extract three dimensional structural data which may include crowns and roots of teeth, bone, soft tissue,); generating a treatment plan comprising a plurality of steps to modify the plurality of teeth and one or more orthodontic movement steps (Para [0005], wherein an orthodontic treatment planning is performed and the teeth are positioned in a desired position) comprising movement and/or rotation of one or more teeth (Para [0005], wherein the forces are designed to cause the desired translational, rotational or a torque movement, or a combination of movements to reposition one or more teeth); identifying a modification of a shape of a tooth of the plurality of teeth from an initial shape of the tooth to a final shape of the tooth (Para [0005], wherein then, an orthodontic treatment planning is performed and the teeth are positioned in a desired position, wherein the desired position may be another intermediate stage during the orthodontic treatment or the final stage of the treatment of the patient. 3D digital or virtual model of the teeth in initial stage is super imposed on the 3D digital or virtual model of the teeth in the desired position thereby creating a composite 3D digital or virtual model of the teeth.); and rendering a visualization for one or more steps of the plurality of steps of the treatment plan (Para [0005], wherein these teeth models display a patient's teeth in an initial stage which may be a mal-occlusion stage or an intermediate stage achieved during the orthodontic treatment process). Howard does not specifically disclose the three-dimensional composite model of an initial shape of a plurality of teeth comprising a plurality of voxels. Inglese discloses the three-dimensional composite model of an initial shape of a plurality of teeth comprising a plurality of voxels (Para [0054], wherein conventionally an individual digital image data element is referred to as a voxel for 3-dimensional or volume images). Howard and Inglese do not disclose the visualization indicating tooth material to be removed to modify the initial shape of the tooth to the final shape of the tooth. Mushabac discloses the visualization indicating tooth material to be removed to modify the initial shape of the tooth to the final shape of the tooth (column 7, lines 43-56, wherein displaying on a monitor a graphic representation in a first color of three-dimensional dental structure in a patient's mouth and also displaying on the monitor, in a second color different from the first color, a graphic representation of desired preparation of the dental structure, in combination with the graphic representation of the dental structure. A practitioner uses a material removal instrument (e.g., a drill) to remove material from a surface of the dental structure. A graphic representation of an actual modification of the dental structure achieved during that material removal step is then displayed on the monitor, in combination with the graphic representation of the structure. The actual modification is shown in a third color different from the first color. Wherein based on the second and third color indicators the amount of the material to be being removed is inherently displayed).
Regrading claim 2, in the combination of Howard, Inglese and Mushabac,  Howard further discloses wherein the modification of the shape of the tooth comprises an interproximal reduction to provide space for the movement and/or rotation of the one or more teeth (Para [0034], wherein one can also replace or remove any of the structures to achieve the desired goal, e.g., extraction of teeth, root amputation, sinus lift, veneers, inter-proximal reduction, and wherein the reduction to provide space for the movement and/or rotation of the one or more teeth, is treated as the intended use).
Regrading claim 3, in the combination of Howard, Inglese and Mushabac,  Inglese further discloses wherein the plurality of voxels each comprise a location within the composite model, a dental structure type of the internal structure, and a density (Para [0054], wherein the terms voxel and pixel can generally be considered equivalent, describing an image elemental datum that is capable of having a range of numerical values. Voxels and pixels have attributes of both spatial location and image data code value.).
Regrading claim 4, in the combination of Howard, Inglese and Mushabac, Inglese further discloses wherein the scan of the internal structure of the patient's dentition is an infrared scan or an x-ray image (Para [0055], wherein volumetric imaging data is obtained from a volume radiographic imaging apparatus such as a computed tomography system, CBCT system 120 as shown in FIG. 1), and wherein the location within the composite model (Para [0054], wherein the voxels  have attributes of both spatial location and image data code value.), the dental structure type of the internal structure, and the density are each determined based on the scan of the internal structure of the patient's dentition (Para [0056]-[0057, wherein a 3-D image or “3-D image content” can include: (i) volume image content that includes information about the composition of material, inherently as indicating the structure type and density, that lies within a three-dimensional object and includes material lying below the surface of an object. By volume image or “volume image content” is meant the acquired and processed image data that is needed in order to form voxels for 3-D image presentation.).
Regrading claim 5, in the combination of Howard, Inglese and Mushabac, Inglese further discloses wherein the dental structure type of at least one voxel of the plurality of voxels is dentin or enamel (Para [0111], wherein In a workflow sequence 300, a volume image content acquisition step S110 acquires the processed CBCT scan data or other image data that can be used for reconstruction of a volume image that includes voxel values for tissue that is on the surface as well as beneath the surface, inherently as capable of including either dentine or enamel, of the dental or other anatomy feature. Lack some criticality or unexpected results the exact voxel material is within the skill level of ordinary practitioner in this art whom would use the most appropriate voxel material for a given application).
Regrading claim 7, in the combination of Howard, Inglese and Mushabac, Mushabac further discloses the method further comprising determining the material removed for each step of the treatment plan (column 17, lines 11-17, wherein upon the selection of a desired or optimum tooth preparation by a dentist and a subsequent signal for commencing tooth cutting, computer 24 generates a series of signals selectively, as steps of the treatment plan, energizing motors 232a-232f to move the operative end of drill 240 into engagement with those regions of the subject tooth which are to be removed, as material removal in each step, to achieve the desired preparation.).
Regrading claim 8, in the combination of Howard, Inglese and Mushabac, Mushabac further discloses the method further comprising: selecting a tool from a plurality of tools for removing tooth material for each of the plurality of steps; and selecting a tool head from a plurality of tool heads for removing tooth material for each of the plurality of steps (column 17, lines 11-14, wherein prior to the actual operation, of course, virtual instrument 600 is replaced by an actual implant drill while a drone or probe is substituted for drill 604 in pantograph assembly 602, inherently as capable of selecting the tool).
Regrading claim 9, in the combination of Howard, Inglese and Mushabac, Mushabac further discloses the method further comprising determining a movement path for each selected tool for removing material for the plurality of steps in the treatment plan (column 23, lines 29-32, wherein the alert signal is advantageously sounded during the manipulation of the instrument. As the instrument deviates further and further from the ideal path, inherently as determining movement paths, the auditory signal may become louder, or change in pitch.).
Regrading claim 10, in the combination of Howard, Inglese and Mushabac, Mushabac further discloses wherein the movement path includes an indication of a direction of translation and an orientation of the tool head (column 23, lines 34-37, wherein the providing of feedback to a practitioner or student thus includes the step of displaying a graphic representation of at least one actual position and orientation of the instrument attained during the manipulation of the instrument.).
Regrading claim 11, in the combination of Howard, Inglese and Mushabac, Mushabac further discloses wherein the visualization is a three-dimensional visualization (column 15, lines 15-17, wherein a three-dimensional configuration or contour traced by the tip of operating instrument 338 will be replicated by a tip of pantograph extension 344.).
Regrading claim 12, in the combination of Howard, Inglese and Mushabac, Mushabac further discloses wherein the visualization is a three-dimensional, video simulation of material removal for the one or more steps of the plurality of steps of the treatment plan (column 26, lines 43-45, wherein (e) moving the surgical instrument outside of the patient in a simulation of actual surgery on a portion of the internal structure).
Regrading claim 13, in the combination of Howard, Inglese and Mushabac, Mushabac further discloses the method further comprising fabricating an appliance based on the treatment plan (Para [0047], wherein the initial and final tooth positions can be used to derive data sets representing intermediate tooth positions, which are used to fabricate transparent aligning shells for moving teeth to the final position).
Regrading claim 20, Howard discloses a system (Fig. 1, system 100) for aiding in orthodontic treatment (Para [0004], wherein an orthodontic appliance for positioning teeth and its application in orthodontic treatment of a patient.), the system comprising: one or more processors (Fig. 1, processor 12) and memory wherein the memory (Fig. 1, memory 22) comprises instructions executable by the one or more processors (Para [0042], wherein the system 100 further includes a set of computer instructions stored on a machine-readable storage medium.) to cause the system to: receive a three-dimensional composite model of an initial shape of a plurality of teeth (Para [0043], wherein these functions include a function of automatically, and/or with the aid of operator interaction via the user interface 14, superimposing the first set 24 of digital data and the second set 26 of digital data so as to provide a composite, combined digital representation of the craniofacial anatomical structures in a common coordinate system. This composite, combined digital representation is referred to herein occasionally as the “virtual patient model” shown on the display 16 of FIG. 1 as a digital model of the patient 34.), wherein the three-dimensional composite model is based on a three-dimensional surface model from a three-dimensional surface scan of a patient's dentition (Para [0041], wherein the second data set is three-dimensional image information of the patient's teeth, acquired via a suitable scanner 30, such as a hand-held optical 3D scanner, or other type of scanner.) and a volumetric model from a scan of an internal structure of the patient's dentition (Para [0032], wherein most importantly from volumetric data, one can extract three dimensional structural data which may include crowns and roots of teeth, bone, soft tissue); generate a treatment plan (Para [0005], wherein an orthodontic treatment planning is performed and the teeth are positioned in a desired position) comprising a plurality of steps to modify the plurality of teeth and one or more orthodontic movement steps comprising movement and/or rotation of one or more teeth (Para [0005], wherein the forces are designed to cause the desired translational, rotational or a torque movement, or a combination of movements to reposition one or more teeth); identify a modification of a shape of a tooth of the plurality of teeth from an initial shape of the tooth to a final shape of the tooth (Para [0005], wherein then, an orthodontic treatment planning is performed and the teeth are positioned in a desired position, wherein the desired position may be another intermediate stage during the orthodontic treatment or the final stage of the treatment of the patient. 3D digital or virtual model of the teeth in initial stage is super imposed on the 3D digital or virtual model of the teeth in the desired position thereby creating a composite 3D digital or virtual model of the teeth.); and render a visualization for one or more steps of the plurality of steps of the treatment plan (Para [0005], wherein these teeth models display a patient's teeth in an initial stage which may be a mal-occlusion stage or an intermediate stage achieved during the orthodontic treatment process). Howard does not specifically disclose the three-dimensional composite model of an initial shape of a plurality of teeth comprising a plurality of voxels. Inglese discloses the three-dimensional composite model of an initial shape of a plurality of teeth comprising a plurality of voxels (Para [0054], wherein conventionally an individual digital image data element is referred to as a voxel for 3-dimensional or volume images). Howard and Inglese do not disclose the visualization indicating tooth material to be removed to modify the initial shape of the tooth to the final shape of the tooth. Mushabac discloses the visualization indicating tooth material to be removed to modify the initial shape of the tooth to the final shape of the tooth (column 7, lines 43-56, wherein displaying on a monitor a graphic representation in a first color of three-dimensional dental structure in a patient's mouth and also displaying on the monitor, in a second color different from the first color, a graphic representation of desired preparation of the dental structure, in combination with the graphic representation of the dental structure. A practitioner uses a material removal instrument (e.g., a drill) to remove material from a surface of the dental structure. A graphic representation of an actual modification of the dental structure achieved during that material removal step is then displayed on the monitor, in combination with the graphic representation of the structure. The actual modification is shown in a third color different from the first color. Wherein based on the second and third color indicators the amount of the material to be being removed is inherently displayed).
Regrading claim 21, in the combination of Howard, Inglese and Mushabac,  Howard further discloses wherein the modification of the shape of the tooth comprises an interproximal reduction to provide space for the movement and/or rotation of the one or more teeth (Para [0034], wherein one can also replace or remove any of the structures to achieve the desired goal, e.g., extraction of teeth, root amputation, sinus lift, veneers, inter-proximal reduction, and wherein the reduction to provide space for the movement and/or rotation of the one or more teeth, is treated as the intended use).
Regrading claim 22, in the combination of Howard, Inglese and Mushabac,  Inglese further discloses wherein the plurality of voxels each comprise a location within the composite model, a dental structure type of the internal structure, and a density (Para [0054], wherein the terms voxel and pixel can generally be considered equivalent, describing an image elemental datum that is capable of having a range of numerical values. Voxels and pixels have attributes of both spatial location and image data code value.).
Regrading claim 23, in the combination of Howard, Inglese and Mushabac, Inglese further discloses wherein the scan of the internal structure of the patient's dentition is an infrared scan or an x-ray image (Para [0055], wherein volumetric imaging data is obtained from a volume radiographic imaging apparatus such as a computed tomography system, CBCT system 120 as shown in FIG. 1), and wherein the location within the composite model (Para [0054], wherein the voxels  have attributes of both spatial location and image data code value.), the dental structure type of the internal structure, and the density are each determined based on the scan of the internal structure of the patient's dentition (Para [0056]-[0057, wherein a 3-D image or “3-D image content” can include: (i) volume image content that includes information about the composition of material, inherently as indicating the structure type and density, that lies within a three-dimensional object and includes material lying below the surface of an object. By volume image or “volume image content” is meant the acquired and processed image data that is needed in order to form voxels for 3-D image presentation.).
Regrading claim 24, in the combination of Howard, Inglese and Mushabac, Inglese further discloses wherein the dental structure type of at least one voxel of the plurality of voxels is dentin or enamel (Para [0111], wherein In a workflow sequence 300, a volume image content acquisition step S110 acquires the processed CBCT scan data or other image data that can be used for reconstruction of a volume image that includes voxel values for tissue that is on the surface as well as beneath the surface, inherently as capable of including either dentine or enamel, of the dental or other anatomy feature. Lack some criticality or unexpected results the exact voxel material is within the skill level of ordinary practitioner in this art whom would use the most appropriate voxel material for a given application).
Regrading claim 26, in the combination of Howard, Inglese and Mushabac, Mushabac further discloses wherein the memory further comprising instructions executable by the one or more processors to cause the system to determine the material removed for each step of the treatment plan (column 17, lines 11-17, wherein upon the selection of a desired or optimum tooth preparation by a dentist and a subsequent signal for commencing tooth cutting, computer 24 generates a series of signals selectively, as steps of the treatment plan, energizing motors 232a-232f to move the operative end of drill 240 into engagement with those regions of the subject tooth which are to be removed, as material removal in each step, to achieve the desired preparation.).
Regrading claim 27, in the combination of Howard, Inglese and Mushabac, Mushabac further discloses wherein the memory further comprises instructions executable by the one or more processors to cause the system to: select a tool from a plurality of tools for removing tooth material for each of the plurality of steps; and select a tool head from a plurality of tool heads for removing tooth material for each of the plurality of steps (column 17, lines 11-14, wherein prior to the actual operation, of course, virtual instrument 600 is replaced by an actual implant drill while a drone or probe is substituted for drill 604 in pantograph assembly 602, inherently as capable of selecting the tool).
Regrading claim 28, in the combination of Howard, Inglese and Mushabac, Mushabac further discloses wherein the memory further comprises instructions executable by the one or more processors to cause the system to determine a movement path for each selected tool for removing material for the plurality of steps in the treatment plan (column 23, lines 29-32, wherein the alert signal is advantageously sounded during the manipulation of the instrument. As the instrument deviates further and further from the ideal path, inherently as determining movement paths, the auditory signal may become louder, or change in pitch.).
Regrading claim 29, in the combination of Howard, Inglese and Mushabac, Mushabac further discloses wherein the movement path includes an indication of a direction of translation and an orientation of the tool head (column 23, lines 34-37, wherein the providing of feedback to a practitioner or student thus includes the step of displaying a graphic representation of at least one actual position and orientation of the instrument attained during the manipulation of the instrument.).
Regrading claim 30, in the combination of Howard, Inglese and Mushabac, Mushabac further discloses wherein the visualization is a three-dimensional visualization (column 15, lines 15-17, wherein a three-dimensional configuration or contour traced by the tip of operating instrument 338 will be replicated by a tip of pantograph extension 344.).
Regrading claim 31, in the combination of Howard, Inglese and Mushabac, Mushabac further discloses wherein the visualization is a three-dimensional, video simulation of the material removal for the one or more steps of the plurality of steps of the treatment plan (column 26, lines 43-45, wherein (e) moving the surgical instrument outside of the patient in a simulation of actual surgery on a portion of the internal structure).
Regrading claim 32, in the combination of Howard, Inglese and Mushabac, Mushabac further discloses wherein the memory further comprises instructions executable by the one or more processors to cause the system to output data to a fabrication machine to fabricate an appliance based on the treatment plan (Para [0047], wherein the initial and final tooth positions can be used to derive data sets representing intermediate tooth positions, which are used to fabricate transparent aligning shells for moving teeth to the final position).

Allowable Subject Matter
Claims 6 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior art or the prior art of record specifically, Howard, Inglese and Mushabac, does not disclose:
. . . . wherein a voxel of the plurality of voxels comprises a defect type, of claims 6 and 25 combined with other features and elements of the claims.
Claims 14-19 and 33-38 allowed. The following is a statement of reasons for the indication of allowable subject matter: the prior art or the prior art of record specifically, Howard, Inglese and Mushabac, does not disclose:
. . . . receiving an updated dentition model after removal of a portion of material according to a step of the treatment plan, the updated dentition model comprising an updated model shape of the patient's tooth; comparing the updated dentition model with a dentition model for the step of the treatment plan; and indicating remaining material that should be removed according to the step of the treatment plan, of claims 14 and 33 combined with other features and elements of the claims;
Claims 15-19 and 34-38 depend from an allowable base claim and are thus allowable themselves.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662